Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 has been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,824,611.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,824,611 as shown in comparison table below.

Instant Application
Patent 10,824,611
1. A computing system comprising: a memory; one or more hardware processor units coupled to the memory; and one or more computer readable storage media storing computer-executable instructions that, when executed, cause the computing system to perform operations comprising: 
determining a plurality of tables associated with a plurality of read and write requests in a multi-node database system; 
determining an initial table distribution for the plurality of tables among a plurality of nodes of the multi-node database system; 
forming a first redistribution of the plurality of tables among the plurality of nodes by moving at least a first table from a first node of the 
determining a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests; 
determining a second score for the first redistribution based at least in part on the score function; 
determining that the second score is lower than the first score; 
based on the determining that the second score is lower than the first score, forming a second redistribution of the plurality of tables among the plurality of nodes by moving at least a second table from a second node of the plurality of nodes in the first redistribution to a third node of the plurality of nodes, wherein (1) the third node is the second node provided that the at least a second table is not the at least a first table; (2) the at least a second table is the at least the first table provided that the third node is not the second node; or (3) the third node is not the first node or the second node and the at least a second table is not the at least a first table; - 58 -RAH 8880-100394-02 09/29/20FILED VIA EFS ON September 29, 2020 
determining a third score for the first redistribution based at least in part on the score function; 
determining that the second score is lower than the third score; 
based on the determining that the second score is lower than the third score, forming a third redistribution of the plurality of tables 
outputting a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes.

receiving database execution data comprising a plurality of read and write requests executable in the multi-node database system;
determining a plurality of tables associated with the plurality of read and write requests;
determining a suggested distribution of the plurality of tables among the multiple nodes, the determining comprising carrying out a 
obtaining a current table distribution;
modifying a location of at least one of the plurality of tables among the multiple nodes to provide a first iterated table distribution;
determining a first score associated with the current table distribution by calculating one or more execution metrics resulting from executing the plurality of read and write requests using the current table distribution;
executing the plurality of read and write requests using the first iterated table distribution;
measuring one or more execution metrics resulting from the executing the plurality of read and write requests using the first iterated table distribution;
determining a second score associated with the first iterated table distribution using the one or more execution metrics resulting from executing the plurality of read and write requests using the first iterated table distribution;
comparing the first and second scores;
based at least in part on the comparing, selecting the first iterated table distribution as a current table distribution being evaluated in the iterative distribution evaluation process;
determining that a stopping condition for the iterative distribution evaluation process has not been met;
in the first iterated table distribution, modifying a location of at least one of the plurality of tables among the multiple nodes to provide a second iterated table distribution;

measuring one or more execution metrics resulting from the executing the plurality of read and write requests using the second iterated table distribution;
determining a third score associated with the second iterated table distribution using one or more execution metrics resulting from executing the plurality of read and write requests using the second iterated table distribution;
comparing the second and third scores;
based at least in part on the comparing the second and third scores, selecting the first iterated table distribution as the current table distribution being evaluated in the iterative distribution evaluation process;
determining that the stopping condition for the iterative distribution evaluation process has been met;
in response to the determining that the stopping condition for the iterative distribution evaluation process has been met, outputting a final table distribution, the final table distribution comprising an identifier for each of the multiple nodes and identifiers for tables of the multiple tables associated with respective nodes of the multiple nodes.  



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “determining that a stopping condition for the iterative
Patent 10,824,611 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Lam et al. and Chen et al. does not teach “determining a first score for the initial table distribution based at least in part on a score function comprising a plurality of performance metrics, the performance metrics based at least in part on the plurality of read and write requests; determining a second score for the first redistribution based at least in part on the score function; determining that the second score is lower than the first score; based on the determining that the second score is lower than the 

An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168